DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Response to Amendment
The amendments and remarks, filed on 6/23/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments. 

Claim Status
Claims 1-25 are pending with claims 13, 15-20, and 23-25 being examined and claims 1-12 being withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, 19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keinan et al (US 20110159596 A1; hereinafter “Keinan”; already of record) in view of Rakow et al (US 20120062893 A1; hereinafter “Rakow”; already of record) in view Depa et al (US 20170234858 A1; hereinafter “Depa”), and in further view of evidentiary reference Namera et al (“Colorimetric detection and chromatographic analyses of designer drugs in biological materials: a comprehensive review”, 2011, Forensic Toxicology, Volume 29, pp 1-24; hereinafter “Namera”; already of record). 
Regarding claim 13, Keinan teaches a method of colorimetric sensing for drugs (Keinan; para [135]; Fig. 1, 2, 3; substance detector 20…to detect the presence of explosives, narcotics, or other harmful or illegal materials) comprising 
providing a housing having an opening in said housing for receiving airborne particles (Keinan; para [145]; Fig. 3; forces smaller and smaller diameter particles or droplets against the sides of the container, taking them out of the airstream), 
providing an element for receiving said particles (Keinan; para [9, 36, 48]; a detector includes a solid reagent or reagent for interaction with the material),
wherein said element contains one or more types of colorimetric reagents structured to provide a color change in response to fentanyl or fentanyl analogues (Keinan; para [9, 146]; reagents R1 and/or R2 are fluids) structures to provide a color change when said particles contain fentanyl or fentanyl analogues (Keinan; para [292-296]; examiner indicates that Keinan teaches the colorimetric reagents include Marquis.  In the instant specification the applicant states that “Marquis Reagent reacts with fentanyl citrate” para [39], thus Keinan teaches a colorimetric reagents structure with the same properties), 
introducing airborne particles into said housing (Keinan; para [143]; Fig. 3; substances 30 pulled into cyclone 50 by the flow of airstream 44), 
monitoring the element containing one or more types of colorimetric reagents for color changes by employing an optical identifier (Keinan; para [123]; the chemical change is a change in the color of the substances, and the sensor is an optical sensor sensitive to the RGB components of visible light),
providing an electronic programmable controller for receipt of color change information from said optical identifier (Keinan; para [150]; Fig. 3; spectrometer 86 communicates with an optional controller 88), and
delivering said color change information from said optical identifier to said electronic programmable controller (Keinan; para [150]; Fig. 3; which processes the measured reaction or color data and activates user interface 38).
Keinan does not teach the housing having a plurality of openings.
However, Rakow teaches an analogous art of sensing elements for detecting analytes (Rakow; Abstract) comprising a housing (Rakow; para [82]; Fig. 6, 7; cartridge 103) having a plurality of openings (Rakow; para [80]; Fig. 6, 7; a plurality of openings 105).  It would have been obvious to one of ordinary skill in the art to have modified the housing of Keinan to comprise a plurality of openings as taught by Rakow, because Rakow teaches that the openings serve as gas inlets, permitting ambient air from the external environment to flow into cartridge (Rakow; para [80]). 
Modified Keinan does not teach said housing having an external width dimension of about 1 to 1.5 inches, length of about 1.5 to 2.5 inches and a height of about 0.35 to 0.75 inches. 
However, Depa teaches an analogous art of a multianalyte testing analyzer (Depa; Abstract) comprising housing (Depa; para [34]; Fig. 1, 2A; housing 12) wherein said housing having an external width dimension of about 1 to 1.5 inches (Depa; para [34]; Fig. 2A; 36 mm in width), length of about 1.5 to 2.5 inches (Depa; para [34]; Fig. 2A; 63 mm in length), and a height of about 0.35 to 0.75 inches (Depa; para [34]; Fig. 2A; 16 mm in height).  Modified Keinan discloses the claimed invention except for housing having the external dimensions. It would have been an obvious matter of choice to have modified the housing to have an external width dimensions of about 1 to 1.5 inches, length of about 1.5 to 2.5 inches and a height of about 0.35 to 0.75 inches since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. MPEP §2144.04 (IV)(A).
Modified Keinan does not teach colorimetric reagents structured to provide a color change in response to fentanyl or fentanyl analogues.
However, Namera teaches an analogous art of colorimetric reagents (Namera; pp 9; colorimetric reagents) structures to provide a color change when said particles contain fentanyl or fentanyl analogues (Namera; pp 9; Marquis reagent, all drugs containing nitrogen in the molecules produce a yellow to brown color; examiner indicates that fentanyl contains a nitrogen molecule).   It would have been obvious to one of ordinary skill in the art by the effective filing date that Keinan teaches colorimetric reagents structured to provide a color change in response to fentanyl or fentanyl analogues as evidenced by Namera, because Namera teaches Marquis reagents react to nitrogen which is found in fentanyl (Namera; pp 9). 
Regarding claim 15, modified Keinan teaches the method of claim 13 including 
providing a visual alarm and an audio alarm that are responsive to receipt of said color change information by said programmable controller indicating the presence of fentanyl or a fentanyl analogue, and emitting an alarm signal through at least one of said visual alarm and said audio alarm (Keinan; para [230]; Spectrometer 86 (or a separate controller) may be configured to automatically alarm if a signal intensity larger than a predetermined threshold is measured within a pre-determined wavelength window, or optionally it can send a signal to controller 88).  
Regarding claim 19, modified Keinan teaches the method of claim 13 including 
moving said airborne particles through said housing under the influence of an air pump in order to evacuate air after it has come in contact with said colorimetric reagents (Keinan; para [145, 205, 209]; air compressor 46 is activated…creates a vacuum in interior 49 of cyclone 50, and draws airstream 44 containing particles and vapors 30…airstream 44 continues upwards and exits cyclone 50 at air outlet 36).
Regarding claim 23, modified Keinan teaches the method of claim 13 including 
operating said method on a continuous basis (Keinan; para [233]; the detection is continuous as the fluid leaves the cyclone. Optionally, the detection is started once sufficient fluid is collected and continued until the fluid is exhausted).
Regarding claim 24, modified Keinan teaches the method of claim 13 including 
operating said method on a real-time basis (Keinan; para [236]; substance detector 20 detects the presence of substances 30 in an air sample in a time of 4 to 12 seconds).
Regarding claim 25, modified Keinan teaches the method of claim 13 including 
prior to introducing said airborne particles into said housing, filtering said airborne particles to eliminate portions thereof (Keinan; para [157, 265]; filter 75 also collects droplets from air arriving directly from upper section 43…filter is placed over an air intake and/or air intake is linked to air exhaust, so that no contaminated air can enter).
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keinan in view of Rakow in view of Namera in view of Depa, and in further view of Song (US 20120143160 A1; hereinafter “Song”; already of record). 
Regarding claim 16, modified Keinan teaches the method of claim 13, with the colorimetric sensor. 
Modified Keinan does not teach said element having a film having the one or more types of colorimetric reagents printed thereon.
However, Song teaches an analogous art of color changing composition (Song; Abstract) comprising a colorimetric reagent containing element having a film (Song; para [22]; color-changing composition forming a film on the substrate) having the one or more types of colorimetric reagents printed thereon (Song; para [20]; color-changing composition is applied to the printed layer or forms the printed layer itself).  It would have been obvious to one of ordinary skill in the art to have modified the colorimetric reagent of modified Keinan to have a film having the one or more types of colorimetric reagents printed thereon as taught by Song, because Song teaches that printing provides good adherence to the substrate and to prevent cracking of the composition (Song; para [22]). 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keinan in view of Rakow in view of Namera in view of Depa, and in further view of Jackson et al (US 20190144919 A1; hereinafter “Jackson”; domestic priority filed 12/6/2018; already of record). 
Regarding claim 17, modified Keinan teaches the method of claim 13, with said element.
Modified Keinan does not teach said element being having a conveyer belt that dips into a reservoir of at least one said type of colorimetric reagent.
However, Jackson teaches an analogous art of a colorimetric reagent (Jackson; para [25]; sample preparation reagent is selected from the group consisting of… colorimetric or fluorescent molecule labeled antibodies) having a conveyer belt that dips into a reservoir of at least one said type of colorimetric reagent (Jackson; para [341]; other reagents by dipping cellulose paper in warmed solutions of the appropriate formulations…using line oven conveyors).  It would have been obvious to a person of ordinary skill in the art to have the element of modified Keinan to have a conveyer belt that dips into a reservoir of at least one said type of colorimetric reagent as taught by Jackson, because Jackson teaches that dipping the solid support impregnates the matrix with the sample preparation reagent (Jackson; para [154]). 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keinan in view of Rakow in view of Namera in view of Depa, and in further view of Lieberman et al (US 20150160245 A1; hereinafter “Lieberman”; already of record). 
Regarding claim 18, modified Keinan teaches the method of claim 13, with said element.
Modified Keinan does not teach said element having at least five different types of colorimetric reagents secured thereto.
However, Lieberman teaches an analogous art of colorimetric reagent containing element (Lieberman; Abstract; para [69]; Paper Analytical Device (PAD)… typically causes a colorimetric change in each reaction zone) having at least five different types of colorimetric reagents secured thereto (Lieberman; para [68]; up to five reagents can be stored without mixing in the five loading zones).  It would have been obvious to one of ordinary skill in the art to have modified the element of modified Keinan to have at least five different of colorimetric reagents secured as taught by Lieberman, because Lieberman teaches that different dried assay reagent are separated into a plurality of reaction zones which allows deposition and storage of reagents that are incompatible (Lieberman; para [20]) and each assay reagent is capable of identifying a component (Lieberman; para [23]). 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keinan in view of Rakow in view of Namera in view of Depa, and in further view of Roseway et al (US 20180120274 A1; hereinafter “Roseway”; already of record).  
Regarding claim 20, modified Keinan teaches the method of claim 13, with the housing.  
Modified Keinan does not teach said housing being wearable on the arm of a human being or on the collar or harness of a canine. 
However, Roseway teaches an analogous art chemical sensor (Roseway; Abstract; para [6]; chemical sensor is configured to produce a range of color changes) comprising a housing being wearable on the arm of a human being (Roseway; para [34]; Fig. 1; the wearable chemical sensor 105 to his or her arm).  It would have been obvious to one of ordinary skill in the art to have modified the housing of modified Keinan to be wearable on the arm as taught by Roseway, because Roseway teaches wearable chemical sensors detect and provide an analog means of indicating levels of exposure to various environmental hazards (Roseway; para [27]). 

Response to Arguments
Applicant’s arguments filed, 6/23/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  Additionally, the previous prior art rejection is withdrawn and a new prior art rejection is applied to address the claim amendments. 	
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments, on pages 8-9, the applicant argues “Nowhere does Keinan teach or suggest a device each of whose dimensions are several inches”.  Examiner respectfully disagrees.  Examiner does not rely on Keinan to teach the external dimensions, but rather relies on Depa to teach the limitation.  Depa teaches an analogous art of a multianalyte testing analyzer (Depa; Abstract) comprising housing (Depa; para [34]; Fig. 1, 2A; housing 12) wherein said housing having an external width dimension of about 1 to 1.5 inches (Depa; para [34]; Fig. 2A; 36 mm in width), length of about 1.5 to 2.5 inches (Depa; para [34]; Fig. 2A; 63 mm in length), and a height of about 0.35 to 0.75 inches (Depa; para [34]; Fig. 2A; 16 mm in height).  Modified Keinan discloses the claimed invention except for housing having the external dimensions. It would have been an obvious matter of choice to have modified the housing to have an external width dimensions of about 1 to 1.5 inches, length of about 1.5 to 2.5 inches and a height of about 0.35 to 0.75 inches since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. MPEP §2144.04 (IV)(A).
In the applicant’s arguments, on pages 10-11, the applicant argues that the prior fails to disclose “said housing being wearable on the arm of a human being or on the color or harness of a canine”.  Examiner respectfully disagrees.  Roseway is analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Roseway is in the field of applicant’s endeavor which is a colorimetric sensor for detecting gases.  Examiner notes that the Roseway teaches that the housing can be equipped to a human being. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796